Case 1:19-cv-00282-SPB-RAL Document 80 Filed 01/13/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANTHONY RAY THOMPSON,

Plaintiff
Case No. 1:19-cv-00282 (Ene)

vs.

LISA SLATZER & REX HILDEBRAND RICHARD A. LANZILLO

UNITED STATES MAGISTRATE JUDGE

Defendants.

Nee Ne ee ee te ee ee

ORDER
Plaintiff Anthony Ray Thompson (Thompson), a prisoner in the custody of the
Pennsylvania Department of Corrections (DOC), has filed a “Motion of Contestation to Coutt’s
Court Dated Nov, 24, 2020 to Seek Order Vacating Said Order in Favor of Default Judgment.”
ECF No. 78. This motion seeks reconsideration of the Court’s November 24, 2020 Order at ECF
No. 73, which denied Thompson’s Motion for Default Judgment [ECF No. 70] and Motion to
Compel Motion for Default Judgment [ECF No. 71]. For the following reasons, Thompson’s

motion will be DENIED.
1. Standard of Review of Motions for Reconsideration of Interlocutory Orders

Although a district court has the “inherent power to reconsider prior interlocutory orders,”
State Nat'l Ins, Co. v. Cty of Camden, 824 F.3d 399, 406 (3d Cir. 2016), the purpose of this power is to
correct manifest errors of law or fact or allow for the presentation of newly discovered evidence.
Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985). Accordingly, a party seeking
reconsideration normally must demonstrate at least one of the following grounds: (1) an intervening
change in the controlling law; (2) the availability of new evidence that was not available when the

court entered judgment; or (3) the need to correct a clear error of law or fact or to prevent manifest
Case 1:19-cv-00282-SPB-RAL Document 80 Filed 01/13/21 Page 2 of 6

injustice. Max's Seafood Café ex rel. Lou-Ann, Ine. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (citing
North River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 Gd Cir. 1995)). A motion for
reconsideration 1s also appropriate in instances where the court has “patently misunderstood a patty,
or has made a decision outside the adversarial issues presented to the Court by the parties, or has
made an error not of reasoning but of apprehension.” Rohrboach ve AT ¢ T Nassau Metals Corp., 902
FP, Supp. 523, 527 (M.D. Pa. 1995), vacated in part on other grounds on reconsideration, 915 F. Supp. 712
(M.D, Pa. 1996) (citation omitted), Such motions may not be used to reargue unsuccessful theories
ot atgue facts or issues that were not presented to the court in the context of the previously decided
matter. Drysdale v. Woerth, 153 F. Supp. 2d 678, 682 (E.D. Pa. 2001). In other words, a motion for
reconsideration is not a means to get a “second bite at the apple.” Kropa v. Cabot Oil ¢% Gas Corp.,
716 F. Supp. 2d 375, 378 (M.D. Pa. 2010). “Because federal courts have a strong interest in the
finality of judgments, motions for reconsideration should be granted spatingly.” Cont? Cas. Co, v.
Diversified Indus., Inc., 884 F. Supp. 937, 943 (E.D.Pa.1995) (citation omitted). And, while the
standard for granting reconsideration of an interlocutory order is more liberal than for a final
judgment, “the movant must still establish good cause for why the court should revisit its prior
decision.” Oazizadeh, 214 F. Supp. 3d at 295 (citing Confer. v. Custom Eng’s Co. Emp. Health Benefit
Plan, 760 F. Supp. 75, 77 (W.D. Pa. 1991)), “Each step of the litigation process should build upon .
the last and, in the absence of newly discovered, non-cumulative evidence, the parties should not be
permitted to reargue previous rulings made in the case.” Confer, 760 F. Supp. at 77 (citation
omitted). This standard applies to interlocutory orders on discovery issues. See Miller v. Steam
Generating Team, LLC, 2020 WL 1821698, at *1 (W.D. Pa. Apr. 10, 2020) (granting reconsideration to
order using Rule 54(b) standard denying “Plaintiff's Motion to Compel Compliance with Third Party

Subpoena.”
Case 1:19-cv-00282-SPB-RAL Document 80 Filed 01/13/21 Page 3 of 6

2. Analysis

Thompson has not presented any factual ot legal basis to support reconsideration of the
Court’s order denying his motion for default judgment. He has failed to show an intervening change
in the law, new evidence previously unavailable, a clear error of law or fact; there has been no
“manifest injustice.” See Max's Seafood Café ex rel. Lou-Ann, Inc., 176 F.3d at 677. The Defendants
timely filed an answer to the complaint. Therefore, the Court properly rejected Thompson’s request

for default judgment. Sve “Order denying Motion for Default Judgment,” ECF No. 16.

Thompson’s request for reconsideration of the Court’s denial of his motion to compel is
also without merit. After much sifting of Thompsons’ confusing and vague filings, the Court infers
that he is still seeking to compel production of a portion of DOC Policy 11.2.1. In response to
Thompson’s request, Defendant Rex Hildebrand objected that the following policy is “confidential”:
“Policy/Procedure Manual (11.2.1 Section 3 Pennsylvania Additive Classification Tool)” (DOC
Policy 11.2.1). ECF No. 75-3. Defendant Hildebrand explained, “This Policy/Procedure Manual
details specifically how to score the various factors that contribute to scoring an inmate’s custody
level. Due to the sensitive, security nature of the material and the potential for an inmate to
manipulate the scoring of a custody level, this Policy/Procedure Manual has been deemed
confidential by the Department of Corrections and is not to be released to an inmate or to anyone
outside the Department with approval by the Secretary of Corrections.” Id, pp. 2-3. On May 18,
2020, Thompson filed a motion to compel DOC Policy 11.2.1, referring to it as “Reclassification
Form 11.2.1 Attachment 3C.”' ECF No. 35, pp. 1-2. The Defendants’ responded to this motion to
compel, writing that, “The portion of Policy 11.2.1 is confidential and the Defendants stand by their

objection to not provide it.” ECF No. 37, p. 1. On June 9, 2020, the Court issued an Order

 

' Thompson also sought other documents and to compel answers to interrogatoties.

3
Case 1:19-cv-00282-SPB-RAL Document 80 Filed 01/13/21 Page 4 of 6

denying Thompson’s motion to compel DOC Policy 11.2.1 and other discovery because “[t]he
Court f[ound] that Defendants have properly responded to Plaintiff's discovery request either by

substantive response or ptoper objections.” ECF No. 45.

In his “Motion For Default Judgment” filed November 4, 2020, Thompson asserted that
Defendants had failed to responded to Plaintiffs discovery letters sent on “Sept. 27, 2020, Oct. 13,
2020 and Oct. 15, 2020” without attaching these letters as exhibits or providing the Court with any
other specificity. ECF No. 70, p. 1. Thompson’s “Motion To Compel Motion For Default
Judgment” filed on November 16, 2020 again vaguely asserted that he had sent “letters” to the
Defendants seeking discovery which went unanswered. ECF No. 71, p. 1. One letter contradicted
this, as Thompson sent a letter to Defendants’ counsel on September 17, 2020, saying that he would
“not be pursuing ‘additional discovery.” ECF No. 68, p. 1 (quotes in original). Thompson put two
letters into the record that he sent to Defendants’ counsel which were settlement offers—not formal
discovery—one sent on October 15, 2020 and another sent on November 16, 2020. ECF Nos. 69,

72.

The Court denied Thompson’s Motion For Default Judgment [ECF No. 70] and Motion to
Compel Motion for Default Judgment [ECF No. 71] on November 24, 2020, because the
Defendants had answered the Complaint and “Plaintiff's motions fail[ed] to identify any specific
discovery request he has served and concerning which any Defendant has failed to respond.” ECF

No. 73, p. 2.

Thompson’s pending motion seeks reconsideration of the Court’s Order at ECF No. 73.
ECF No. 78. Thompson again argues he is entitled to default judgment because the Defendants
failure to answer the question he included in a “P.S.” at the end of one of his letters to Defendants’

counsel, but this is plainly without merit as already addressed in the Court’s Order of November 24,
Case 1:19-cv-00282-SPB-RAL Document 80 Filed 01/13/21 Page 5 of 6

2020. ECF No. 73. Thompson also again obliquely says that “the Defendants have ignored

Plaintiffs requests” for discovery.

The Court finds that DOC Policy 11.2.1, Section Three, is confidential and thus is privileged
from disclosure. In denying Thompson’s motion for reconsideration, the Court will reiterate and
further explain why the Defendants validly objected to providing DOC Policy 11.2.1. This should

put to rest Thompson’s numerous filings repeatedly contesting the same issues.

The Defendants objected to providing DOC Policy 11.2.1 because it is confidential due to
security concerns about disclosing the procedutes by which they assign custody classifications based
on prisoners’ actions that violate their applicable codes of conduct. See ECF No. 37, p. 1. This
Court recently denied a similar motion to compel that demanded production of three prison
policies—6.3.1 (Facility Security); 6.5.1 (Administration of Security Level 5 Housing Units); 11.2.1
(Reception and Classification). See Seddon v. Wetzel, 1:19-cv-00090-SPB-RAL, slip op. (W.D. Pa. Dec.

22, 2020). There, the Court wrote:

A review of the pertinent caselaw reveals that courts have
consistently declined to compel production of the policies at issue
here due to their confidential nature. As recently noted by this
Court, “these procedural manuals contain confidential policies and
procedures for facility security and control, which could undermine
institutional security if produced to inmates.” Vo v. Gi/more, 2019 WL
7049913, at *4 (W.D. Pa. 2019) (citing Mercaldo v. Wetzel, 2016 WL
5851958 (M.D. Pa. 2016) (collecting cases)). See also Easley v. Tritt,
2020 WL 4193585, at *6 (M.D. Pa. 2020) (declining to compel
production of Policies 6.3.1 and 6.5.1 due to secutity concerns); Pedino
v. Gilmore, 2019 WL 6696206, at *5 (W.D. Pa. 2019). Plaintiff has not
presented any compelling basis to ignore these secutity concerns. As
such, his motions to object [ECF Nos. 171, 173] are denied.

Id., at 2-3.

In another case, the DOC has mote fully elaborated their security concern about disclosing

DOC Policy 11.2.1, Section Three, arguing that:
Case 1:19-cv-00282-SPB-RAL Document 80 Filed 01/13/21 Page 6 of 6

[These manuals contain confidential information concerning internal
procedutes, investigative procedures, staff training, security and
monitoring techniques, and other highly sensitive information that
would given an inmate a blueprint for manipulating DOC staff,
investigations, and the daily operation of the institution. Making such
information available to the inmates would significantly increase the
difficulty of prison DOC staff and administration to effectively
maintain care, custody and control of the inmates as well as provide
security for the DOC staff and the general public.

Yates v. Painter, 2010 WL 11661295, at *6 (M.D. Pa. Mar. 26, 2010). The Coutt finds this argument
persuasive because it raises legitimate penological considerations. Disclosure of how ptison
administrators weigh misconduct points to determine custody classifications would allow ptisoners
to treat certain forms of misconduct as less significant than others. Such disclosure would also allow
inmates to game the system by engaging in misconduct up to a threshold that would change their
custody classification. Thompson has not presented a need for disclosure of the policy that
outweighs these considerations. Therefore, the Coutt finds that Defendants properly objected to

production of DOC Policy 11.2.1, Section Three.
3. Conclusion

Having made no showing to support reconsideration of the prior order denying his motion
to compel and motion for default judgment, Thompson’s motion for reconsideration at ECF No. 78

is DENIED.

Entered and Ordered this 13" day of January, 2021.

Bote

RICHARD A. LANZILLO ©
United States Magistrate Judge
